


110 HR 6385 IH: Apollo Energy

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6385
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Kirk (for
			 himself, Mrs. Biggert, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Science and Technology,
			 Energy and Commerce,
			 Education and Labor,
			 Rules,
			 Natural Resources,
			 Agriculture,
			 Armed Services, and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide a large-scale national effort to improve the
		  state of our national security, economy and environment by providing market
		  incentives to produce and deploy alternative energy solutions and reduce our
		  dependence on foreign oil.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Apollo Energy Independence Act
			 of 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Title I—Enhancing Development of Alternative and Renewable
				Energy
					Sec. 101. Renewable energy credit made permanent.
					Sec. 102. Production credit for electricity produced from
				marine renewables.
					Sec. 103. Energy credit.
					Sec. 104. New clean renewable energy bonds.
					Sec. 105. Advanced Nuclear Power Production.
					Sec. 106. Loan guarantees for construction of advanced nuclear
				facilities.
					Title II—Improving Energy Efficiency
					Sec. 201. Make permanent the tax credit for residential
				energy-efficient property.
					Sec. 202. Make permanent the energy efficiency credit for
				existing homes.
					Sec. 203. Make permanent the energy efficiency commercial
				buildings deduction.
					Sec. 204. Make permanent the credit for production of
				energy-efficient appliances.
					Title III—Enhancing Production and Deployment of Alternative
				Vehicles and Fuels
					Sec. 301. Consumer incentives to purchase advanced technology
				vehicles.
					Sec. 302. Advanced technology motor vehicles manufacturing
				credit.
					Sec. 303. Production tax credit for any commercial vehicle that
				attains an EPA fuel economy standard of 100 mpg.
					Sec. 304. Credit for production of cellulosic
				biofuel.
					Sec. 305. Establish a permanent production tax credit for
				hydrogen fuels.
					Sec. 306. Rate of credit for alternative fuel vehicle refueling
				property increased from 30 to 60 percent.
					Sec. 307. Use of CAFÉ penalties to support the Clean Cities
				Initiative.
					Sec. 308. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 309. Advanced hydrogen storage technologies.
					Sec. 310. Plug-in electric drive vehicle technology
				program.
					Title IV—Reducing Consumer Energy and Gasoline Costs
					Sec. 401. Refundable employer credit for providing tax-free
				transit passes to employees.
					Sec. 402. Reduction in number of boutique fuels.
					Sec. 403. Green schools grant program.
					Sec. 404. Extension and greening of qualified zone academy
				bonds.
					Sec. 405. Study on the reduction of energy costs in public
				schools.
					Sec. 406. Ethanol.
					Title V—Offsets
					Sec. 501. FY09 cost.
					Sec. 502. Conservation of resources fees.
					Sec. 503. Reduction in payment acres for direct and
				counter-cyclical payments under Department of Agriculture commodity
				programs.
					Sec. 504. Reduction in maximum amount of direct,
				counter-cyclical, and ACRE payments paid to producers under Department of
				Agriculture commodity programs.
					Sec. 505. Consolidation of military exchange stores
				system.
					Sec. 506. Revised pricing structure for depot-level activities
				of the Department of Defense.
					Sec. 507. Restrict Universal Service Fund support to 2
				connections per household.
					Sec. 508. Improve Treasury payment transaction
				integrity.
					Sec. 509. Modernize Treasury cash investment
				practices.
					Sec. 510. Food Safety and Inspection Service user
				fees.
				
			2.FindingsThe Congress finds the following:
			(1)The United States
			 is the world’s largest per-capita oil consumer and is projected to remain such
			 through at least 2030.
			(2)Crude oil prices
			 increased by more than 400 percent in the past 10 years.
			(3)The retail price
			 of gasoline increased by nearly 200 percent in the past 10 years.
			(4)The retail price
			 of electricity increased by 30 percent in the past 10 years.
			(5)On
			 June 10, 2008, the national average cost of gasoline surpassed a record $4.00
			 per gallon.
			(6)Foreign oil
			 accounts for 23.5 percent of United States energy consumption. This represents
			 the largest component of American’s energy profile.
			(7)The United States
			 is the world’s largest oil importer, spending over $500 billion per year on
			 foreign oil.
			(8)62 percent of the
			 proved world oil reserves reside in countries considered not
			 free by leading human rights organizations.
			(9)Oil revenues to
			 dictatorial nations help provide funding for state-sponsored terrorism against
			 America and her allies; the acquisition of weapons of mass destruction; and the
			 sustainability of corrupt political systems which continue to subjugate their
			 citizenry.
			(10)America’s
			 dependence on oil is a threat to our national security, economic prosperity and
			 environmental sustainability.
			(11)The $20 billion
			 NASA Apollo program was the first and most comprehensive national effort to
			 achieve technological advancement in the history of our Nation. Between 1963
			 and 1972, the United States spent $19.5 billion to realize one of her most
			 prestigious accomplishments—landing on the moon.
			3.PurposesThe purposes of this Act are—
			(1)to establish
			 long-term market incentives in order to spur development, deployment and demand
			 of renewable and alternative energy, vehicles and fuel; and
			(2)to provide
			 resources on the scale of the NASA Apollo program, to achieve preeminence in
			 efficient and alternative energy consumption for the United States and to
			 develop America’s capability to live and work without dependence on foreign
			 oil.
			IEnhancing
			 Development of Alternative and Renewable Energy
			101.Renewable energy
			 credit made permanent
				(a)In
			 generalSubsection (d) of
			 section 45 of the Internal Revenue Code of 1986 (relating to qualified
			 facilities) is amended—
					(1)by striking
			 and before January 1, 2009 each place it occurs,
					(2)by striking
			 , and before January 1, 2009 in paragraphs (1) and
			 (2)(A)(i),
					(3)by striking
			 before January 1, 2009 in paragraphs (2)(A)(ii) and (3)(A)(ii)
			 and inserting January 1, 2019, and
					(4)by striking
			 January 1, 2006 in paragraph (4) and inserting January 1,
			 2019.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 electricity produced and sold after December 31, 2008, in taxable years ending
			 after such date.
				102.Production credit
			 for electricity produced from marine renewables
				(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(I)marine and hydrokinetic renewable
				energy.
						.
				(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
					
						(10)Marine and
				hydrokinetic renewable energy
							(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
								(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
								(ii)free flowing
				water in rivers, lakes, and streams,
								(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
								(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
								(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
							.
				(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
					
						(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
							(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
							(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph.
							.
				(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
				(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d) is
			 amended by striking January 1, 2009 and inserting the
			 date of the enactment of paragraph (11).
				(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
				103.Energy
			 credit
				(a)Extension of
			 credit
					(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking but only with respect to periods ending
			 before January 1, 2009.
					(2)Fuel cell
			 propertyParagraph (1) of section 48(c) is amended by striking
			 subparagraph (E).
					(3)Microturbine
			 propertyParagraph (2) of section 48(c) is amended by striking
			 subparagraph (E).
					(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clause (iv) as clause (v), and by inserting after
			 clause (iii) the following new clause:
					
						(iv)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section 48,
				and
						.
				(c)Energy credit
			 for combined heat and power system property
					(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
						
							(v)combined heat and
				power system
				property,
							.
					(2)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
						
							(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
								(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
									(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
									(B)which
				produces—
										(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
										(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof), and
										(C)the energy
				efficiency percentage of which exceeds 60 percent.
									(2)Limitation
									(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
									(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
									(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
									(3)Special
				rules
									(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
										(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
										(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
										(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
									(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
									(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
									(A)paragraph (1)(C)
				shall not apply, but
									(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
									.
					(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
				(e)Public utility
			 property taken into account
					(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
						(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
						(f)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
					(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
					(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
					(4)
			 Public utility propertyThe
			 amendments made by subsection (e) shall apply to periods after February 13,
			 2008, in taxable years ending after such date, under rules similar to the rules
			 of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day
			 before the date of the enactment of the Revenue Reconciliation Act of
			 1990).
					104.New clean renewable
			 energy bonds
				(a)Conforming
			 amendments
					(1)Section 54A(d)(1)
			 is amended by inserting and a new clean renewable energy bond,
			 after qualified forestry conservation bond.
					(2)Section
			 54A(d)(2)(C) is amended by inserting or 54C(e) after
			 54B(e).
					(b)In
			 generalSubpart I of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
					
						54C.New clean renewable
				energy bonds
							(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
								(1)100 percent of the
				available project proceeds of such issue are to be used for a qualified clean
				renewable energy purpose,
								(2)the bond is issued
				by a qualified issuer, and
								(3)the issuer
				designates such bond for purposes of this section.
								(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
							(c)Limitation on
				amount of bonds designated
								(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
								(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
									(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
									(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
									(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
									(3)Method of
				allocation
									(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
									(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
									(d)DefinitionsFor
				purposes of this section—
								(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
								(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
								(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
								(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
								(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
								(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification Act.
								(e)Qualified clean
				renewable energy purposeFor
				purposes of this section, the term qualified clean renewable energy
				purpose means capital expenditures incurred by public power providers or
				cooperative electric companies for one or more qualified renewable energy
				facilities.
							.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart I of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
					
						
							Sec. 54C. New clean renewable energy
				bonds.
						
						.
				(d)Application of
			 certain labor standards on projects financed under tax credit
			 bondsSubchapter IV of
			 chapter 31 of title 40, United States Code, shall apply to projects financed
			 with the proceeds of any new clean renewable energy bonds (as defined in
			 section 54C of the Internal Revenue Code of 1986).
				(e)Effective
			 datesThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				105.Advanced Nuclear
			 Power Production
				(a)Increase in
			 rateSection 45J(a)(1) is amended by striking 1.8
			 cents and inserting 2.25 cents.
				(b)Increase in
			 national limitationSection 45J(b)(2) is amended by striking
			 6,000 megawatts and inserting 12,000
			 megawatts.
				(c)Increase in
			 annual limitationSection
			 45J(c)(1) is amended by striking $125,000,000 and inserting
			 $160,000,000.
				(d)Extension of
			 placed in service dateSection 45J(d)(1)(B) is amended by
			 striking and before January 1, 2021.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				106.Loan guarantees
			 for construction of advanced nuclear facilitiesSection 1702(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16512(c)) is amended by inserting , except that 100
			 percent of the project cost may be guaranteed in the case of an advanced
			 nuclear energy facility after guarantee is
			 issued.
			IIImproving Energy
			 Efficiency
			201.Make permanent
			 the tax credit for residential energy-efficient propertySection 25D is amended by striking
			 subsection (g).
			202.Make permanent
			 the energy efficiency credit for existing homesSection 25C is amended by striking
			 subsection (g).
			203.Make permanent
			 the energy efficiency commercial buildings deductionSection 179D is amended by striking
			 subsection (h).
			204.Make permanent
			 the credit for production of energy-efficient appliances
				(a)In
			 generalParagraph (1) of
			 section 45M(b) is amended to read as follows:
					
						(1)In
				generalFor purposes of
				subsection (a), the applicable amount in the case of dishwashers, clothes
				washers, and refrigerators (as the case may be) which meet the requirements of
				the Energy Star program in effect for the calendar year in which such appliance
				is manufactured is—
							(A)in the case of
				dishwashers, the energy savings amount,
							(B)in the case of
				clothes washers, $100, and
							(C)in the case of
				refrigerators—
								(i)which consume at
				least 15 percent but not more than 20 percent less kilowatt hours per year than
				the 2001 energy conservation standards, $75,
								(ii)which consumes at
				least 20 percent but not more than 25 percent less kilowatt hours per year than
				the 2001 energy conservation standards, $125, and
								(iii)which consumes
				at least 25 percent less kilowatt hours per year than the 2001 energy
				conservation standards,
				$175.
								.
				(b)Effective
			 dateThe amendment made by this section applies to taxable years
			 beginning after December 31, 2007.
				IIIEnhancing
			 Production and Deployment of Alternative Vehicles and Fuels
			301.Consumer
			 incentives to purchase advanced technology vehicles
				(a) New Qualified
			 Hybrid Motor Vehicles
					(1)Extension of
			 Alternative Vehicle CreditSubsection (i) of section 30B of the
			 Internal Revenue Code of 1986, as amended by subsection (b), is amended by
			 striking paragraph (3).
					(2)Increase in
			 credit amountSubparagraph (A) of section 30B(d)(2) of such Code
			 is amended by striking the sum of and inserting 150
			 percent of the sum of.
					(b)Elimination on
			 Number of New Qualified Hybrid and Advanced Lean Burn Technology Vehicles
			 Eligible for Alternative Motor Vehicle Credit
					(1)In
			 generalSection 30B of the Internal Revenue Code of 1986 is
			 amended by striking subsection (f) and by redesignating subsections (g) through
			 (j) as subsections (f) through (i), respectively.
					(2)Conforming
			 amendments
						(A)Paragraphs (4) and
			 (6) of section 30B(h) of the Internal Revenue Code of 1986 are each amended by
			 striking (determined without regard to subsection (g)) and
			 inserting determined without regard to subsection (f)).
						(B)Section 38(b)(25)
			 of such Code is amended by striking section 30B(g)(1) and
			 inserting section 30B(f)(1).
						(C)Section 55(c)(2)
			 of such Code is amended by striking section 30B(g)(2) and
			 inserting section 30B(f)(2).
						(D)Section
			 1016(a)(36) of such Code is amended by striking section
			 30B(h)(4) and inserting section 30B(g)(4).
						(E)Section 6501(m) of
			 such Code is amended by striking section 30B(h)(9) and inserting
			 section 30B(g)(9).
						(c)Credit for new
			 qualified plug-in electric drive motor vehicles
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				CreditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per Vehicle
				Dollar Limitation
									(1)In
				generalThe amount determined under this subsection with respect
				to any new qualified plug-in electric drive motor vehicle is the sum of the
				amounts determined under paragraphs (2) and (3) with respect to such
				vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a vehicle which draws propulsion energy
				from a battery with not less than 5 kilowatt hours of capacity, the amount
				determined under this paragraph is $200, plus $400 for each kilowatt hour of
				capacity in excess of 5 kilowatt hours. The amount determined under this
				paragraph shall not exceed $4,000.
									(c)Application With
				Other Credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New Qualified
				Plug-In Electric Drive Motor VehicleFor purposes of this
				section—
									(1)In
				generalThe term new qualified plug-in electric drive motor
				vehicle means a motor vehicle (as defined in section 30(c)(2))—
										(A)the original use of
				which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer, and
										(D)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has a capacity of
				not less than 2.5 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe
				term new qualified plug-in electric drive motor vehicle is limited
				to vehicles meeting relevant Federal safety and emissions standards for on-road
				use.
									(3)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
									(4)Battery
				capacityThe term capacity means, with respect to
				any battery, the quantity of electricity which the battery is capable of
				storing, expressed in kilowatt hours, as measured from a 100 percent state of
				charge to a 0 percent state of charge.
									(e)Special
				Rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside united states, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not To
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(2)Coordination with
			 alternative motor vehicle creditSection 30B(d)(3) is amended by
			 adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle
				with respect to which a credit is allowable under section 30D (determined
				without regard to subsection (c) thereof) shall not be taken into account under
				this
				section.
							.
					(3)Credit Made Part
			 of General Business CreditSection 38(b) is amended—
						(A)by striking
			 and each place it appears at the end of any paragraph,
						(B)by striking
			 plus each place it appears at the end of any paragraph,
						(C)by striking the
			 period at the end of paragraph (31) and inserting , plus,
			 and
						(D)by adding at the
			 end the following new paragraph:
							
								(32)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30D(c)(1)
				applies.
								.
						(4)Conforming
			 amendments
						(A)(i)Section 24(b)(3)(B), as
			 amended by section 104, is amended by striking and 25D and
			 inserting 25D, and 30D.
							(ii)Section 25(e)(1)(C)(ii) is amended
			 by inserting 30D, after 25D,.
							(iii)Section 25B(g)(2), as amended by
			 section 104, is amended by striking and 25D and inserting
			 , 25D, and 30D.
							(iv)Section 26(a)(1), as amended by
			 section 104, is amended by striking and 25D and inserting
			 25D, and 30D.
							(v)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
							(B)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(37)to the extent provided in section
				30D(e)(1).
								.
						(C)Section 6501(m) is
			 amended by inserting 30D(f)(4), after
			 30C(e)(5),.
						(D)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(5)Treatment of
			 alternative motor vehicle credit as a personal credit
						(A)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(B)Conforming
			 amendments
							(i)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
							(ii)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
							(6)Effective
			 date
						(A)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2008.
						(B)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by paragraph (5) shall apply to taxable years beginning after
			 December 31, 2007.
						(d)Flexible fuel
			 vehicle credit
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.), as
			 amended by this Act, is amended by adding at the end the following new
			 section:
						
							30E.Flexible fuel
				vehicle credit
								(a)Allowance of
				CreditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the GEM flexible fuel
				vehicle credit.
								(b)GEM Flexible
				Fuel Vehicle Credit
									(1)In
				generalFor the purposes of subsection (a), the GEM flexible fuel
				vehicle credit determined under this subsection for the taxable year is the
				credit amount determined under paragraph (2) with respect to a GEM flexible
				fuel vehicle placed in service by the taxpayer during the taxable year.
									(2)Credit
				amountIn the case of a new qualified GEM flexible fuel vehicle
				which is a passenger automobile or light truck and which has a gross vehicle
				weight rating of not more than 8,500 pounds, the amount shall be $1,000.
									(c)DefinitionsFor
				purposes of this section—
									(1)Gem flexible
				fuel vehicleThe term GEM flexible fuel vehicle
				means a motor vehicle warrantied by its manufacturer to operate on any
				combination of gasoline, E85, M85, biodiesel, and hydrogen and its
				blends.
									(2)E85The
				term E85 means a fuel blend containing 85 percent ethanol and 15
				percent gasoline by volume.
									(3)M85The
				term M85 means a fuel blend containing 85 percent methanol and 15
				percent gasoline by
				volume.
									.
					(2)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 foreign tax credit, etc.), is amended by adding at the end the following new
			 item:
						
							
								Sec. 30E. Flexible fuel vehicle
				credit.
							
							.
					(e)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2006, in taxable years ending after such
			 date.
				302.Advanced
			 technology motor vehicles manufacturing credit
				(a)In
			 GeneralSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
					
						30F.Advanced
				technology motor vehicles manufacturing credit
							(a)Credit
				AllowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to the sum of—
								(1)in the case of a
				qualified investment of an eligible taxpayer for such taxable year relating to
				new qualified plug-in electric drive motor vehicles, hybrid and clean burning
				vehicles, GEM flexible fuel vehicles, and fuel cell vehicles, 50 percent of so
				much of such qualified investment as does not exceed $150,000,000, and
								(2)in the case of any
				other qualified investment of an eligible taxpayer for such taxable year, 35
				percent of so much of such qualified investment as does not exceed
				$50,000,000.
								(b)Qualified
				InvestmentFor purposes of this section—
								(1)In
				generalThe qualified investment for any taxable year is equal to
				the incremental costs incurred during such taxable year—
									(A)to re-equip,
				expand, or establish any manufacturing facility of the eligible taxpayer to
				produce advanced technology motor vehicles or to produce eligible
				components,
									(B)for engineering
				integration of such vehicles and components as described in subsection (d),
				and
									(C)for research and
				development related to advanced technology motor vehicles and eligible
				components.
									(2)Attribution
				rulesIn the event a facility of the eligible taxpayer produces
				both advanced technology motor vehicles and conventional motor vehicles, or
				eligible and non-eligible components, only the qualified investment
				attributable to production of advanced technology motor vehicles and eligible
				components shall be taken into account.
								(c)Advanced
				Technology Motor Vehicles and Eligible ComponentsFor purposes of
				this section—
								(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
									(A)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
									(B)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) and determined without
				regard to any gross vehicle weight rating),
									(C)any new qualified plug-in electric drive
				motor vehicle (as defined in section 30D),
									(D)any new GEM
				flexible fuel vehicle, or
									(E)any new fuel cell
				vehicle.
									(2)New fuel cell
				vehicleFor purposes of this section, the term new fuel
				cell vehicle means an on-road or nonroad vehicle that utilizes a fuel
				cell for propulsion or in combination with an on-board battery system (as
				defined in section 803 of the Energy Policy Act of 2005 (42 U.S.C.
				16152)).
								(3)Eligible
				componentsThe term eligible component means any
				component inherent to any advanced technology motor vehicle, including—
									(A)with respect to
				any gasoline or diesel-electric new qualified hybrid motor vehicle—
										(i)electric motor or
				generator,
										(ii)power split
				device,
										(iii)power control
				unit,
										(iv)power
				controls,
										(v)integrated starter
				generator, or
										(vi)battery,
										(B)with respect to
				any hydraulic new qualified hybrid motor vehicle—
										(i)hydraulic
				accumulator vessel,
										(ii)hydraulic pump,
				or
										(iii)hydraulic
				pump-motor assembly,
										(C)with respect to
				any new advanced lean burn technology motor vehicle—
										(i)diesel
				engine,
										(ii)turbocharger,
										(iii)fuel injection
				system, or
										(iv)after-treatment
				system, such as a particle filter or NOx absorber,
										(D)with respect to
				any new qualified plug-in electric drive motor vehicle—
										(i)battery,
										(ii)electric motor or
				generator,
										(iii)any power
				control unit which is designed specifically for use in a new qualified plug-in
				electric drive motor vehicle, and
										(E)with respect to
				any advanced technology motor vehicle, any other component submitted for
				approval by the Secretary.
									(d)Engineering
				Integration CostsFor purposes of subsection (b)(1)(B), costs for
				engineering integration are costs incurred prior to the market introduction of
				advanced technology vehicles for engineering tasks related to—
								(1)establishing
				functional, structural, and performance requirements for component and
				subsystems to meet overall vehicle objectives for a specific
				application,
								(2)designing
				interfaces for components and subsystems with mating systems within a specific
				vehicle application,
								(3)designing cost
				effective, efficient, and reliable manufacturing processes to produce
				components and subsystems for a specific vehicle application, and
								(4)validating
				functionality and performance of components and subsystems for a specific
				vehicle application.
								(e)Eligible
				TaxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer if more than 50 percent of its gross
				receipts for the taxable year is derived from the manufacture of motor vehicles
				or any component parts of such vehicles.
							(f)Limitation Based
				on Amount of TaxThe credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
								(1)the sum of—
									(A)the regular tax
				liability (as defined in section 26(b)) for such taxable year, plus
									(B)the tax imposed by
				section 55 for such taxable year and any prior taxable year beginning after
				1986 and not taken into account under section 53 for any prior taxable year,
				over
									(2)the sum of the
				credits allowable under subpart A and sections 27, 30, and 30B for the taxable
				year.
								(g)Reduction in
				BasisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
							(h)No Double
				Benefit
								(1)Coordination
				with other deductions and creditsExcept as provided in paragraph
				(2), the amount of any deduction or other credit allowable under this chapter
				for any cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
								(2)Research and
				development costs
									(A)In
				generalExcept as provided in subparagraph (B), any amount
				described in subsection (b)(1)(C) taken into account in determining the amount
				of the credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
									(B)Costs taken into
				account in determining base period research expensesAny amounts
				described in subsection (b)(1)(C) taken into account in determining the amount
				of the credit under subsection (a) for any taxable year which are qualified
				research expenses (within the meaning of section 41(b)) shall be taken into
				account in determining base period research expenses for purposes of applying
				section 41 to subsequent taxable years.
									(i)Business
				Carryovers AllowedIf the credit allowable under subsection (a)
				for a taxable year exceeds the limitation under subsection (f) for such taxable
				year, such excess (to the extent of the credit allowable with respect to
				property subject to the allowance for depreciation) shall be allowed as a
				credit carryback and carryforward under rules similar to the rules of section
				39.
							(j)Special
				RulesFor purposes of this section, rules similar to the rules of
				paragraphs (4) and (5) of section 179A(e) and paragraphs (1) and (2) of section
				41(f) shall apply.
							(k)Election not to
				Take CreditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
							(l)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this
				section.
							.
				(b)Conforming
			 Amendments
					(1)Section 1016(a) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (36), by striking the period at the end of paragraph (37)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
						
							(38)to the extent
				provided in section
				30F(g).
							.
					(2)Section 6501(m) of
			 such Code is amended by inserting 30F(k), after
			 30C(e)(5),.
					(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30E the following new
			 item:
						
							
								Sec. 30F. Advanced technology motor
				vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to amounts
			 incurred in taxable years beginning after December 31, 2006.
				303.Production tax
			 credit for any commercial vehicle that attains an EPA fuel economy standard of
			 100 mpg
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
					
						45Q.Vehicles
				attaining EPA fuel economy standard of 100 mpg
							(a)Allowance of
				CreditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 50 percent of the cost
				of manufacturing any motor vehicle placed in service by the taxpayer during the
				taxable year that achieves a fuel economy standard of 100 miles per gallon, as
				determined by the Administrator of the Environmental Protection Agency.
							(b)LimitationNo
				credit shall be allowed under subsection (a) to the taxpayer after the 5th
				taxable year beginning after the taxable year in which the taxpayer
				manufacturers the first motor vehicle described in subsection (a).
							(c)Definitions and
				special rules
								(1)In
				generalFor purposes of this section, rules similar to the rules
				of section 30B(h) shall apply.
								(2)Controlled
				groups
									(A)In
				generalFor purposes of this section, all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (m) or
				(o) of section 414 shall be treated as a single manufacturer.
									(B)Inclusion of
				foreign corporationsFor purposes of subparagraph (A), in
				applying subsections (a) and (b) of section 52 to this section, section 1563
				shall be applied without regard to subsection (b)(2)(C) thereof.
									(3)Motor
				vehicleFor purposes of this
				section, the term motor vehicle means any vehicle which is
				manufactured primarily for use on public streets, roads, and highways (not
				including a vehicle operated exclusively on a rail or rails) and which has at
				least 4 wheels.
								(4)Denial of Double
				BenefitThe amount of any deduction or other credit allowable
				under this chapter for any cost taken into account in determining the amount of
				the credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such
				cost.
								.
				(b)Credit Made Part
			 of General Business CreditSection 38(b) is amended—
					(1)by striking the
			 period at the end of paragraph (32) and inserting , plus,
			 and
					(2)by adding at the
			 end the following new paragraph:
						
							(33)the credit to which section 30G
				applies.
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				304.Credit for
			 production of cellulosic biofuel
				(a)In
			 generalSubsection (a) of
			 section 40 is amended by striking plus at the end of paragraph
			 (1), by striking plus at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , plus, and
			 by adding at the end the following new paragraph:
					
						(4)the cellulosic
				biofuel producer
				credit.
						.
				(b)Cellulosic
			 biofuel producer credit
					(1)In
			 generalSubsection (b) of section 40 is amended by adding at the
			 end the following new paragraph:
						
							(6)Cellulosic
				biofuel producer credit
								(A)In
				generalThe cellulosic biofuel producer credit of any taxpayer is
				an amount equal to the applicable amount for each gallon of qualified
				cellulosic biofuel production.
								(B)Applicable
				amountFor purposes of subparagraph (A), the applicable amount
				means $1.01, except that such amount shall, in the case of cellulosic biofuel
				which is alcohol, be reduced by the sum of—
									(i)the amount of the
				credit in effect for such alcohol under subsection (b)(1) (without regard to
				subsection (b)(3)) at the time of the qualified cellulosic biofuel production,
				plus
									(ii)in the case of
				ethanol, the amount of the credit in effect under subsection (b)(4) at the time
				of such production.
									(C)Qualified
				cellulosic biofuel productionFor purposes of this section, the
				term qualified cellulosic biofuel production means any cellulosic
				biofuel which is produced by the taxpayer, and which during the taxable
				year—
									(i)is
				sold by the taxpayer to another person—
										(I)for use by such
				other person in the production of a qualified cellulosic biofuel mixture in
				such other person’s trade or business (other than casual off-farm
				production),
										(II)for use by such
				other person as a fuel in a trade or business, or
										(III)who sells such
				cellulosic biofuel at retail to another person and places such cellulosic
				biofuel in the fuel tank of such other person, or
										(ii)is used or sold
				by the taxpayer for any purpose described in clause (i).
									The
				qualified cellulosic biofuel production of any taxpayer for any taxable year
				shall not include any alcohol which is purchased by the taxpayer and with
				respect to which such producer increases the proof of the alcohol by additional
				distillation.(D)Qualified
				cellulosic biofuel mixtureFor purposes of this paragraph, the
				term qualified cellulosic biofuel mixture means a mixture of
				cellulosic biofuel and gasoline or of cellulosic biofuel and a special fuel
				which—
									(i)is
				sold by the person producing such mixture to any person for use as a fuel,
				or
									(ii)is
				used as a fuel by the person producing such mixture.
									(E)Cellulosic
				biofuelFor purposes of this
				paragraph—
									(i)In
				generalThe term cellulosic biofuel means any liquid
				fuel which—
										(I)is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring basis, and
										(II)meets the
				registration requirements for fuels and fuel additives established by the
				Environmental Protection Agency under section 211 of the Clean Air Act (42
				U.S.C. 7545).
										(ii)Exclusion of
				low-proof alcoholSuch term shall not include any alcohol with a
				proof of less than 150. The determination of the proof of any alcohol shall be
				made without regard to any added denaturants.
									(F)Allocation of
				cellulosic biofuel producer credit to patrons of
				cooperativeRules similar to the rules under subsection (g)(6)
				shall apply for purposes of this paragraph.
								(G)Registration
				requirementNo credit shall be determined under this paragraph
				with respect to any taxpayer unless such taxpayer is registered with the
				Secretary as a producer of cellulosic biofuel under section 4101.
								(H)Application of
				paragraphThis paragraph shall apply with respect to qualified
				cellulosic biofuel production after December 31,
				2008.
								.
					(2)Termination date
			 not to applySubsection (e) of section 40 is amended—
						(A)by inserting
			 or subsection (b)(6)(H) after by reason of paragraph
			 (1) in paragraph (2), and
						(B)by adding at the
			 end the following new paragraph:
							
								(3)Exception for
				cellulosic biofuel producer creditParagraph (1) shall not apply
				to the portion of the credit allowed under this section by reason of subsection
				(a)(4).
								.
						(3)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 4101(a) is amended—
							(i)by
			 striking and every person and inserting , every
			 person, and
							(ii)by
			 inserting , and every person producing cellulosic biofuel (as defined in
			 section 40(b)(6)(E)) after section
			 6426(b)(4)(A)).
							(B)The heading of
			 section 40, and the item relating to such section in the table of sections for
			 subpart D of part IV of subchapter A of chapter 1, are each amended by
			 inserting , etc., after Alcohol.
						(c)Biofuel not used
			 as a fuel, etc
					(1)In
			 generalParagraph (3) of section 40(d) is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)Cellulosic
				biofuel producer creditIf—
								(i)any credit is
				allowed under subsection (a)(4), and
								(ii)any person does
				not use such fuel for a purpose described in subsection (b)(6)(C),
								then
				there is hereby imposed on such person a tax equal to the applicable amount (as
				defined in subsection (b)(6)(B)) for each gallon of such cellulosic
				biofuel..
					(2)Conforming
			 amendments
						(A)Subparagraph (C)
			 of section 40(d)(3) is amended by striking Producer in the heading
			 and inserting Small
			 ethanol producer.
						(B)Subparagraph (E)
			 of section 40(d)(3), as redesignated by paragraph (1), is amended by striking
			 or (C) and inserting (C), or (D).
						(d)Biofuel produced
			 in the United StatesSection 40(d) is amended by adding at the
			 end the following new paragraph:
					
						(6)Special rule for
				cellulosic biofuel producer creditNo cellulosic biofuel producer
				credit shall be determined under subsection (a) with respect to any cellulosic
				biofuel unless such cellulosic biofuel is produced in the United States and
				used as a fuel in the United States. For purposes of this subsection, the term
				United States includes any possession of the United
				States.
						.
				(e)Waiver of credit
			 limit for cellulosic biofuel production by small ethanol
			 producersSection 40(b)(4)(C) is amended by inserting
			 (determined without regard to any qualified cellulosic biofuel
			 production) after 15,000,000 gallons.
				(f)Denial of double
			 benefit
					(1)BiodieselParagraph
			 (1) of section 40A(d) is amended by adding at the end the following new flush
			 sentence:
						
							Such term
				shall not include any liquid with respect to which a credit may be determined
				under section
				40..
					(2)Renewable
			 dieselParagraph (3) of section 40A(f) is amended by adding at
			 the end the following new flush sentence:
						
							Such term
				shall not include any liquid with respect to which a credit may be determined
				under section
				40..
					(g)Effective
			 dateThe amendments made by this section shall apply to fuel
			 produced after December 31, 2008.
				305.Establish a
			 permanent production tax credit for hydrogen fuels
				(a)Hydrogen
			 infrastructure and fuel costs
					(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
						
							30G.Hydrogen
				infrastructure and fuel costs
								(a)Allowance of
				CreditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of—
									(1)the hydrogen
				infrastructure costs credit determined under subsection (b), and
									(2)the hydrogen fuel
				costs credit determined under subsection (c).
									(b)Hydrogen
				Infrastructure Costs Credit
									(1)In
				generalFor purposes of subsection (a), the hydrogen
				infrastructure costs credit determined under this subsection with respect to
				each eligible hydrogen production and distribution facility of the taxpayer is
				an amount equal to 30 percent of so much of the infrastructure costs for the
				taxable year as does not exceed $200,000 with respect to such facility.
									(2)Eligible
				hydrogen production and distribution facilityFor purposes of
				this subsection, the term eligible hydrogen production and distribution
				facility means a hydrogen production and distribution facility which is
				placed in service after December 31, 2005.
									(c)Hydrogen Fuel
				Costs Credit
									(1)In
				generalFor purposes of subsection (a), the hydrogen fuel costs
				credit determined under this subsection with respect to each eligible hydrogen
				device of the taxpayer is an amount equal to the qualified hydrogen expenditure
				amounts with respect to such device.
									(2)Qualified
				hydrogen expenditure amountFor purposes of this
				subsection—
										(A)In
				generalThe term qualified hydrogen expenditure
				amount means, with respect to each eligible hydrogen energy conversion
				device of the taxpayer with a production capacity of not more than 25 kilowatts
				of electricity, the lesser of—
											(i)30
				percent of the amount paid or incurred by the taxpayer during the taxable year
				for hydrogen which is consumed by such device, and
											(ii)$2,000.
											In the
				case of any device which is not owned by the taxpayer at all times during the
				taxable year, the $2,000 amount in clause (ii) shall be reduced by an amount
				which bears the same ratio to $2,000 as the portion of the year which such
				device is not owned by the taxpayer bears to the entire year.(B)Higher
				limitation for devices with more production capacityIn the case
				of any eligible hydrogen energy conversion device with a production capacity
				of—
											(i)more than 25 but
				less than 100 kilowatts of electricity, subparagraph (A) shall be applied by
				substituting $4,000 for $2,000 each place it
				appears, and
											(ii)not less than 100
				kilowatts of electricity, subparagraph (A) shall be applied by substituting
				$6,000 for $2,000 each place it appears.
											(3)Eligible
				hydrogen energy conversion devicesFor purposes of this
				subsection—
										(A)In
				generalThe term eligible hydrogen energy conversion
				device means, with respect to any taxpayer, any hydrogen energy
				conversion device which—
											(i)is
				placed in service after December 31, 2004, and
											(ii)is
				wholly owned by the taxpayer during the taxable year.
											If an
				owner of a device (determined without regard to this subparagraph) provides to
				the primary user of such device a written statement that such user shall be
				treated as the owner of such device for purposes of this section, then such
				user (and not such owner) shall be so treated.(B)Hydrogen energy
				conversion deviceThe term hydrogen energy conversion
				device means—
											(i)any
				electrochemical device which converts hydrogen into electricity, and
											(ii)any combustion
				engine which burns hydrogen as a fuel.
											(d)Reduction in
				BasisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
								(e)Application With
				Other Credits
									(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to amounts which (but
				for subsection (g) would be allowed as a deduction under section 162 shall be
				treated as a credit listed in section 38(b) for such taxable year (and not
				allowed under subsection (a)).
									(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
										(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
										(B)the tentative
				minimum tax for the taxable year.
										(f)Denial of Double
				BenefitThe amount of any deduction or other credit allowable
				under this chapter for any cost taken into account in determining the amount of
				the credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
								(g)RecaptureThe
				Secretary shall, by regulations, provided for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
								(h)Election Not To
				Take CreditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
								(i)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this
				section.
								.
					(2)Conforming
			 amendments
						(A)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking plus at
			 the end of paragraph (32), by striking the period at the end of paragraph (33)
			 and inserting plus, and by adding at the end the following new
			 paragraph:
							
								(34)the portion of
				the hydrogen infrastructure and fuel credit to which section 30D(e)(1)
				applies.
								.
						(B)Section 55(c)(3)
			 of such Code is amended by inserting 30D(e)(2), after
			 30C(d)(2),.
						(C)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (37), by striking the period at the end of paragraph (38) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
							
								(39)to the extent
				provided in section
				30G(d).
								.
						(D)Section 6501(m) of
			 such Code is amended by inserting 30D(h), after
			 30C(e)(5),.
						(E)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
							
								
									Sec. 30G. Hydrogen infrastructure and fuel
				costs.
								
								.
						(3)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007, in taxable years ending after such
			 date.
					306.Rate of credit
			 for alternative fuel vehicle refueling property increased from 30 to 60
			 percent
				(a)In
			 generalSubsection (a) of section 30C of such Code is amended by
			 striking 30 percent and inserting 60
			 percent.
				(b)Repeal of
			 terminationSection 30C of such Code is amended by striking
			 subsection (q).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				307.Use of CAFÉ
			 penalties to support the Clean Cities InitiativeSection 32912 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(e)Petroleum
				Reduction Trust Fund(1)There is established in
				the Treasury of the United States a trust fund, to be known as the Petroleum
				Reduction Trust Fund, consisting of such amounts as are deposited into the
				Trust Fund under paragraph (2) and any interest earned on investment of amounts
				in the Trust Fund.
						(2)The Secretary of Transportation shall
				remit 90 percent of the amount collected in civil penalties under this section
				to the Trust Fund.
						(3)The Secretary of Energy may obligate
				such sums as are available in the Trust Fund for the Clean Cities grant program
				to increase the number of locations at which consumers may purchase fuel
				containing ethanol, biodiesel, and other alternative
				fuels.
						.
			308.Exclusion from
			 heavy truck tax for idling reduction units and advanced insulation
				(a)In
			 generalSection 4053 is amended by adding at the end the
			 following new paragraphs:
					
						(9)Idling reduction
				deviceAny device or system of devices which
							(A)is designed to
				provide to a vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary using one
				or more devices affixed to a tractor, and
							(B)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				idling of such vehicle at a motor vehicle rest stop or other location where
				such vehicles are temporarily parked or remain stationary.
							(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
						.
				(b)Maintenance of
			 trust funds deposits; amounts appropriated to trust fund treated as
			 taxes
					(1)In
			 generalThere is hereby
			 appropriated (out of any money in the Treasury not otherwise appropriated) to
			 the Highway Trust Fund which would (but for this subsection) receive reduced
			 revenues as a result of the amendment made by subsection (a) an amount equal to
			 such reduction in revenues. Amounts appropriated by the preceding sentence to
			 any trust fund—
						(A)shall be transferred from the general fund
			 at such times and in such manner as to replicate to the extent possible the
			 transfers which would have occurred had subsection (a) not been enacted,
			 and
						(B)shall be treated
			 for all purposes of Federal law as taxes received under section 4051 of the
			 Internal Revenue Code of 1986.
						(c)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
				309.Advanced
			 hydrogen storage technologies
				(a)In
			 GeneralThe Secretary shall carry out a program of research,
			 development, demonstration, and commercial application for technologies to
			 enable practical onboard storage of hydrogen for use as a fuel for light-duty
			 motor vehicles.
				(b)ObjectiveThe
			 Secretary shall design the program under this section to develop practical
			 hydrogen storage technologies that would enable a hydrogen-fueled light-duty
			 motor vehicle to travel 300 miles before refueling.
				310.Plug-in
			 electric drive vehicle technology program
				(a)BatteryIn
			 this section, the term battery means a device or system for the
			 electrochemical storage of energy.
				(b)ProgramThe
			 Secretary of Energy shall conduct a program of research, development,
			 demonstration, and commercial application on technologies needed for the
			 development of plug-in electric drive vehicles including—
					(1)high capacity,
			 high efficiency batteries, to—
						(A)improve battery
			 life, energy storage capacity, and power delivery capacity, and lower cost;
			 and
						(B)minimize waste and
			 hazardous material production in the entire value chain, including after the
			 end of the useful life of the batteries;
						(2)high efficiency
			 onboard and offboard charging components;
					(3)high power drive
			 train systems for passenger and commercial vehicles and for supporting
			 equipment;
					(4)onboard energy
			 management systems, power trains, and systems integration for plug-in electric
			 drive vehicles, flexible fuel vehicles, and hybrid and lean burn vehicles,
			 including efficient cooling systems and systems that minimize the emissions
			 profile of such vehicles; and
					(5)lightweight
			 materials, including research, development, demonstration, and commercial
			 application to reduce the cost of materials such as steel alloys and carbon
			 fibers.
					(c)Plug-In Electric
			 Drive Vehicle Demonstration Program
					(1)EstablishmentThe
			 Secretary shall establish a competitive grant pilot demonstration program to
			 provide not more than 25 grants annually to State governments, local
			 governments and public entities, metropolitan transportation authorities, or
			 combinations thereof to carry out a project or projects for demonstration of
			 plug-in electric drive vehicles.
					(2)Applications
						(A)RequirementsThe
			 Secretary shall issue requirements for applying for grants under the
			 demonstration pilot program. The Secretary shall require that applications, at
			 a minimum, include a description of how data will be—
							(i)collected on
			 the—
								(I)performance of the
			 vehicle or vehicles and the components, including the battery, energy
			 management, and charging systems, under various driving speeds, trip ranges,
			 traffic, and other driving conditions;
								(II)costs of the
			 vehicle or vehicles, including acquisition, operating, and maintenance costs,
			 and how the project or projects will be self-sustaining after Federal
			 assistance is completed; and
								(III)emissions of the
			 vehicle or vehicles, including greenhouse gases, and the amount of petroleum
			 displaced as a result of the project or projects; and
								(ii)summarized for
			 dissemination to the Department, other grantees, and the public.
							(B)PartnersAn
			 applicant under subparagraph (A) may carry out a project or projects under the
			 pilot program in partnership with one or more private or nonprofit entities,
			 which may include institutions of higher education, including Historically
			 Black Colleges and Universities, Hispanic Serving Institutions, and other
			 minority-serving institutions.
						(3)Selection
			 criteria
						(A)PreferenceWhen
			 making awards under this subsection, the Secretary shall consider each
			 applicant’s previous experience involving plug-in electric drive vehicles and
			 shall give preference to proposals that—
							(i)provide the
			 greatest demonstration per award dollar, with preference increasing as the
			 number of miles that a plug-in hybrid electric vehicle can be propelled solely
			 on electric power under city driving conditions increases; and
							(ii)maximize the
			 non-Federal share of project funding and demonstrate the greatest likelihood
			 that each project proposed in the application will be maintained or expanded
			 after Federal assistance under this subsection is completed.
							(B)Breadth of
			 demonstrationsIn awarding grants under this subsection, the
			 Secretary shall ensure the program will demonstrate plug-in electric drive
			 vehicles under various circumstances, including—
							(i)driving
			 speeds;
							(ii)trip
			 ranges;
							(iii)driving
			 conditions;
							(iv)climate
			 conditions; and
							(v)topography,
							to
			 optimize understanding and function of plug-in hybrid electric vehicles.(4)Pilot project
			 requirements
						(A)Subsequent
			 fundingAn applicant that has received a grant in one year may
			 apply for additional funds in subsequent years, but the Secretary shall not
			 provide more than $10,000,000 in Federal assistance under the pilot program to
			 any applicant for the period encompassing fiscal years 2007 through fiscal year
			 2011.
						(B)InformationThe
			 Secretary shall establish mechanisms to ensure that the information and
			 knowledge gained by participants in the pilot program are shared among the
			 pilot program participants and are available to other interested parties,
			 including other applicants.
						(5)Award
			 amountsThe Secretary shall determine grant amounts, but the
			 maximum size of grants shall decline as the cost of producing plug-in electric
			 drive vehicles declines or the cost of converting a hybrid electric vehicle to
			 a plug-in electric drive vehicle declines.
					(d)Cost
			 SharingThe Secretary shall carry out the program under this
			 section in compliance with section 988(a) through (d) and section 989 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16352(a) through (d) and 16353).
				(e)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary—
					(1)for carrying out
			 subsection (c), $100,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of the fiscal years 2009 through 2011; and
					(2)for carrying out
			 subsection (d), $50,000,000 for fiscal year 2008 and such sums as may be
			 necessary for each of the fiscal years 2009 through 2011.
					IVReducing Consumer
			 Energy and Gasoline Costs
			401.Refundable
			 employer credit for providing tax-free transit passes to employees
				(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 35 the following new
			 section:
					
						35A.Employers
				providing tax-free transit passes to employees
							(a)In
				generalIn the case of an
				employer, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to 50 percent of the amount paid
				or incurred by the taxpayer during the taxable year—
								(1)for transit passes
				provided to employees of such employer, and
								(2)as cash
				reimbursements made to such employees for transit passes purchased by such
				employees.
								(b)Limitation to
				tax-free transit passesSubsection (a) shall apply to a transit
				pass (or reimbursement) provided to an employee only to the extent that the
				employer reasonably expects that the value of such pass (or the amount of such
				reimbursement) is excludable from such employee’s income under section
				132.
							(c)Exclusion of
				nontaxpayersSubsection (a)
				shall not apply to any employer which is exempt from the tax imposed by this
				chapter with respect to the activity in which the employee is performing
				services for the employer.
							(d)DefinitionsTerms
				used in this section shall have the respective meanings given such terms by
				section
				132.
							.
				(b)Denial of double
			 benefitSection 280C of such
			 Code is amended by adding at the end the following new subsection:
					
						(g)Employer credit
				for providing tax-free transit passes to employeesNo
				deduction shall be allowed for that portion of the expenses (otherwise
				allowable as a deduction) taken into account in determining the credit under
				section 35A for the taxable year which is equal to the amount of the credit
				allowable for such taxable year under section
				35A(a).
						.
				(c)Clerical
			 amendmentThe table of sections for such subpart C is amended by
			 inserting after the item relating to section 35 the following new item:
					
						Sec. 35A. Employers providing
				tax-free transit passes to employees..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to transit
			 passes provided after the date of the enactment of this Act in taxable years
			 ending after such date.
				402.Reduction in
			 number of boutique fuelsSection 211(c)(4)(C) of the Clean Air Act
			 (42 U.S.C. 7545(c)(4)(C)) is amended as follows:
				(1)By redesignating the clause (v) added by
			 section 1541(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat.
			 1106) as clause (vi).
				(2)In clause (vi) (as
			 so redesignated)—
					(A)in subclause (I)
			 by striking approved under this paragraph as of September 1, 2004, in
			 all State implementation plans and by inserting in lieu there of
			 set forth on the list published under subclause (II) (or on the revised
			 list referred to in subclause (III) if the list has been revised)
			 ;
					(B)by amending
			 subclause (III) to read as follows:
						
							(III)The Administrator shall, after notice and
				opportunity for comment, remove a fuel from the list published under subclause
				(II) if the Administrator determines that such fuel has ceased to be included
				in any State implementation plan or is identical to a Federal fuel control or
				prohibition promulgated and implemented by the Administrator. The Administrator
				shall publish a revised list reflecting the reduction in the number of
				fuels.
							;
				and
					(C)by amending
			 subclause (IV) to read as follows:
						
							(IV)Subclause (I) shall not limit the
				Administrator's authority to approve a control or prohibition respecting any
				new fuel under this paragraph in a State implementation plan or revision to a
				State implementation plan if such new fuel completely replaces a fuel on the
				list published under subclause (II) (or the revised list referred to in
				subclause (III) if the list has been revised) and if the Administrator, after
				consultation with the Secretary of Energy, publishes in the Federal Register
				after notice and comment a finding that, in the Administrator's judgment, such
				control or prohibition respecting such new fuel will not cause fuel supply or
				distribution interruptions or have a significant adverse impact on fuel
				producibility in the affected area or contiguous
				areas.
							.
					403.Green schools grant
			 program
				(a)EstablishmentFrom the amounts appropriated under
			 subsection (c), the Administrator of the Environmental Protection Agency shall
			 establish a program to make grants of not more than $10,000 to local
			 educational agencies that meet the matching-funds requirement in subsection (b)
			 for each green school construction and improvement project.
				(b)Matching
			 fundsTo be eligible to
			 receive a grant under subsection (a), a local educational agency shall fund at
			 least 50 percent of the costs of the project described in subsection (a) with
			 non-Federal sources.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency for carrying out this
			 section, $5,000,000 for each of the fiscal years 2009 through 2013.
				(d)DefinitionsFor
			 purposes of this section—
					(1)the term green school construction
			 and improvements means construction methods, systems, technologies, or
			 facility improvements that create a healthy learning environment while saving
			 natural resources and money, including—
						(A)sustainable site
			 improvements;
						(B)water conservation
			 strategies or systems;
						(C)energy
			 conservation strategies or systems;
						(D)sustainable
			 materials, including low-emitting, reused, recycled, regionally harvested, and
			 rapidly renewable materials; and
						(E)strategies or
			 systems that improve indoor environmental quality, including improvements to
			 acoustics, ventilation, thermal comfort, daylighting, and mold prevention;
			 and
						(2)the term
			 local educational agency has the meaning given that term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
					404.Extension and
			 greening of qualified zone academy bonds
				(a)ExtensionParagraph (1) of 1397E(e) of the Internal
			 Revenue Code of 1986 (relating to limitation on amount of bonds designated) is
			 amended by striking 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005,
			 2006, and 2007 and inserting each of calendar years 1998 through
			 2012.
				(b)GreeningParagraph
			 (5) of section 1397E(d) of such Code (defining qualified purpose) is amended by
			 adding at the end the following new sentence:
					
						In the
				case of bonds issued after the date of the enactment of this sentence, any
				rehabilitation, repair, or provision of equipment shall be treated as a
				qualified purpose only if such rehabilitation, repair, or provision, as the
				case may be, is described in section 403(d) of the
				Apollo Energy Independence Act of
				2008, as in effect on such
				date..
				(c)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to obligations issued after December 31,
			 2007.
				405.Study on the
			 reduction of energy costs in public schools
				(a)StudyNot later than 3 months after the date of
			 enactment of this Act, the Secretary of Energy, in consultation with the
			 Secretary of Education, shall conduct a study to evaluate the daily and
			 seasonal energy costs in public schools and how such schools can best utilize
			 the public school calendar to reduce such energy costs.
				(b)ReportNot later than 2 years after the
			 commencement of the study required by subsection (a), the Secretary of Energy,
			 in consultation with the Secretary of Education, shall submit a report to each
			 House of Congress containing the results of such study and recommendations
			 regarding—
					(1)the optimal time
			 public schools in each State should start and end the school day based on the
			 geographic locations of, and average monthly temperatures and other climate
			 factors in the areas surrounding, such schools; and
					(2)the optimal school
			 calendar for public schools in each State to reduce the energy costs of such
			 schools by at least 5 percent each calendar year.
					(c)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Secretary of Energy for carrying out this
			 section, $500,000 for fiscal year 2009, and such sums as are necessary for each
			 fiscal year thereafter.
				(d)DefinitionFor
			 purposes of this section, the term public school has the meaning
			 given such term in section 5145 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7217d).
				406.Ethanol
				(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
					
						
							
								
									9902.05.40Ethyl alcohol (provided for in subheadings 2207.10.60 and
						2207.20) or any mixture containing such ethyl alcohol (provided for in heading
						2710 or 3824) if such ethyl alcohol or mixture is to be used as a fuel or in
						producing a mixture of gasoline and alcohol, a mixture of a special fuel and
						alcohol, or any other mixture to be used as fuel (including motor fuel provided
						for in subheading 2710.11.15, 2710.19.15 or 2710.19.21), or is suitable for any
						such uses FreeFreeFreeOn or before 12/31/2010
									
								
							
						.
				(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
				(c)Effect on
			 heading 9901.00.50During the
			 period beginning on the effective date under subsection (b) and ending on
			 December 31, 2010, heading 9901.00.50 of the Harmonized Tariff Schedule of the
			 United States is not effective.
				VOffsets
			501.FY09
			 cost
				(a)Moratorium on
			 consideration of earmarks
					(1)In the
			 HouseIn the 110th Congress, it shall not be in order to consider
			 a bill, joint resolution, amendment, or conference report containing a
			 congressional earmark, limited tax benefit, or limited tariff benefit (as such
			 terms are defined by clause 9 of rule XXI of the Rules of the House of
			 Representatives).
					(2)DefinitionFor
			 purposes of this subsection, the term earmark shall include
			 congressional earmarks, congressionally directed spending items, limited tax
			 benefits, or limited tariff benefits as those terms are defined by clause 9 of
			 rule XXI of the Rules of the House of Representatives and rule XLIV of the
			 Standing Rules of the Senate. Nothing in this subsection shall confine the
			 study of the joint select committee or otherwise limit its
			 recommendations.
					(b)Revision of
			 concurrent resolution on the budget
					(1)Upon the enactment
			 of this Act, the chairmen of the Committees on the Budget of the House and the
			 Senate shall reduce the allocation of new budget authority and the outlays
			 flowing therefrom to the Committees on Appropriations of the House and the
			 Senate set forth pursuant to section 302(a) of the Congressional Budget Act of
			 1974 for fiscal year 2009 by $14.8 billion.
					(2)The chairmen of the
			 Committees on the Budget of the House and the Senate shall make any other
			 necessary and conforming adjustments in the concurrent resolution on the budget
			 for fiscal year 2009.
					502.Conservation of
			 resources fees
				(a)Establishment of
			 Fees
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Interior by regulation shall establish—
						(A)a conservation of
			 resources fee for producing Federal oil and gas leases in the Gulf of Mexico;
			 and
						(B)a conservation of
			 resources fee for nonproducing Federal oil and gas leases in the Gulf of
			 Mexico.
						(2)Producing lease
			 fee termsThe fee under paragraph (1)(A)—
						(A)subject to
			 subparagraph (C), shall apply to covered leases that are producing
			 leases;
						(B)shall be set at $9
			 per barrel for oil and $1.25 per million Btu for gas, respectively, in 2005
			 dollars; and
						(C)shall apply only
			 to production of oil or gas occurring—
							(i)in
			 any calendar year in which the arithmetic average of the daily closing prices
			 for light sweet crude oil on the New York Mercantile Exchange (NYMEX) exceeds
			 $34.73 per barrel for oil and $4.34 per million Btu for gas in 2005 dollars;
			 and
							(ii)on
			 or after October 1, 2006.
							(3)Nonproducing
			 lease fee termsThe fee under paragraph (1)(B)—
						(A)subject to
			 subparagraph (C), shall apply to leases that are nonproducing leases;
						(B)shall be set at
			 $3.75 per acre per year in 2005 dollars; and
						(C)shall apply on and
			 after October 1, 2006.
						(4)Treatment of
			 receiptsAmounts received by the United States as fees under this
			 subsection shall be treated as offsetting receipts.
					(b)Covered Lease
			 DefinedIn this section the term covered lease means
			 a lease for oil or gas production in the Gulf of Mexico that is—
					(1)in
			 existence on the date of enactment of this Act;
					(2)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
					(3)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
					(c)Royalty
			 Suspension ProvisionsThe Secretary of the Interior shall agree
			 to a request by any lessee to amend any lease issued for Central and Western
			 Gulf of Mexico tracts during the period of January 1, 1998, through December
			 31, 1999, to incorporate price thresholds applicable to royalty suspension
			 provisions, or amend existing price thresholds, in the amount of $34.73 per
			 barrel (2005 dollars) for oil and for natural gas of $4.34 per million Btu
			 (2005 dollars).
				503.Reduction in payment
			 acres for direct and counter-cyclical payments under Department of Agriculture
			 commodity programs
				(a)Program
			 cropsSection 1001(11) of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702(11)) is
			 amended—
					(1)in
			 subparagraph (A), by striking 85 percent and inserting 84
			 percent; and
					(2)in subparagraph (B), by striking
			 83.3 percent and inserting 82.3 percent.
					(b)PeanutsSection
			 1301(5) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8751(5)) is
			 amended—
					(1)in subparagraph
			 (A), by striking 85 percent and inserting 84
			 percent; and
					(2)in subparagraph (B), by striking
			 83.3 percent and inserting 82.3 percent.
					504.Reduction in
			 maximum amount of direct, counter-cyclical, and ACRE payments paid to producers
			 under Department of Agriculture commodity programs
				(a)Program
			 cropsSection 1001(b) of the
			 Food Security Act of 1985 (7 U.S.C. 1308(b)) is amended—
					(1)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000;
					(2)in paragraph (2), by striking
			 $65,000 and inserting $32,500; and
					(3)in paragraph (3)(A), by striking
			 $65,000 and inserting $32,500.
					(b)PeanutsSection 1001(c) of the Food Security Act of
			 1985 (7 U.S.C. 1308(b)) is amended—
					(1)in paragraph
			 (1)(A), by striking $40,000 and inserting
			 $20,000;
					(2)in paragraph (2), by striking
			 $65,000 and inserting $32,500; and
					(3)in paragraph (3)(A), by striking
			 $65,000 and inserting $32,500.
					505.Consolidation of
			 military exchange stores system
				(a)ConsolidationSection 2487(b) of title 10, United States
			 Code, is amended—
					(1)by redesignating
			 paragraph (2) as paragraph (3); and
					(2)by
			 inserting after paragraph (1) the following new paragraph:
						
							(2)Not later than two years after the date of
				the enactment of the Apollo Energy
				Independence Act of 2008, the Secretary of Defense shall complete
				the consolidation of the exchange stores system, including the Army and Air
				Force Exchange Service, the Navy Exchange Service Command, and Marine Corps
				exchanges, into a single administrative entity to improve efficiencies and
				enhance customer
				service.
							.
					(b)Operating
			 costsSection 2491(b) of title 10, United States Code, is amended
			 by adding at the end the following new sentence: Following consolidation
			 of the exchange stores system, as required by section 2487(b) of this title,
			 all operating costs of the exchange stores system shall be covered by sales
			 revenues generated by the system or other nonappropriated fund
			 instrumentalities of the Department of Defense..
				506.Revised pricing
			 structure for depot-level activities of the Department of Defense
				(a)Pricing
			 policyChapter 146 of title 10, United States Code, is amended by
			 inserting after section 2470 the following new section:
					
						2471.Depot-level
				activities of the Department of Defense: pricing policy for services
				renderedA depot-level
				activity of the Department of Defense may charge only for the incremental cost
				of repairs provided by the depot-level activity instead of including charges
				for components (called depot-level repairables) for labor, materials, and
				transportation and a share of the fixed costs of overhead. Fixed costs,
				including overhead, shall be covered by an annual flat fee to
				customers.
						.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2470 the following
			 new item:
					
						
							2471. Depot-level activities of the
				Department of Defense: pricing policy for services
				rendered.
						
						.
				507.Restrict
			 Universal Service Fund support to 2 connections per household
				(a)In
			 generalSection 254(c) of the
			 Communications Act of 1934 (47 U.S.C. 254(c)) is amended by adding at the end
			 the following new paragraph:
					
						(4)ExceptionIn carrying out paragraph (1), the
				Commission shall promulgate regulations to specifically exclude the receipt of
				universal service support by any eligible telecommunications carrier where such
				support would provide for more than 2 connections per
				household.
						.
				(b)Disposition of
			 savings
					(1)Savings
			 calculationThe Commission shall direct the Administrator to
			 determine the amount of the net savings resulting from the implementation of
			 section 254(c)(4) of the Communications Act of 1934 (as added by subsection
			 (a)).
					(2)Remission to the
			 TreasuryThe Commission shall direct the Administrator to remit
			 to the Treasury of the United States an amount equivalent to the amount
			 determined under paragraph (1).
					(3)No
			 recalculationThe Commission shall direct the Administrator to
			 not make any adjustment to the amount of universal service support contributed
			 by telecommunications carriers under section 254(d) of the Communications Act
			 of 1934 (47 U.S.C. 254(d)) to take into account the cost savings resulting from
			 section 254(c)(4) of such Act.
					(c)DefinitionsIn
			 this section:
					(1)AdministratorThe
			 term Administrator means the Administrator designated by the
			 Commission to administer Federal universal service support programs pursuant to
			 section 254 of the Communications Act of 1934 (47 U.S.C. 254).
					(2)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
					508.Improve
			 Treasury payment transaction integritySection 1113(k)(1) of the Right to Financial
			 Privacy Act of 1978 (12 U.S.C. 3413(k)(1)) is amended by inserting or
			 for purposes of tracing or recovering improper payments and collections by the
			 Secretary of the Treasury before the period at the end.
			509.Modernize
			 Treasury cash investment practicesSection 323 of title 31, United States Code,
			 is amended by adding at the end the following new subsection:
				
					(d)Repurchase
				market investmentsIn
				addition to the investments authorized under subsection (a), the Secretary may
				invest any part of the operating cash of the Treasury in repurchase
				transactions with acceptable parties in the repurchase
				market.
					.
			510.Food Safety and
			 Inspection Service user feesThe Secretary of Agriculture shall establish
			 and collect user fees for inspection services provided under the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products Inspection Act (21
			 U.S.C. 451 et seq.), and the Egg Products Inspection Act (21 U.S.C. 1031 et
			 seq.).
			
